Title: Thomas Fillebrown to Thomas Jefferson, 1 December 1818
From: Fillebrown, Thomas
To: Jefferson, Thomas


          
            Sir,
            Washington City,
Dec. 1, 1818.
          
          The accompanying book is most respectfully, though reluctantly, submitted to you for perusal. I am induced to this course by friends here, who have been so highly gratified with it, as to wish you might see it.—I have delayed sending for months, out of pure deference to the character of, and respect due so illustrious a personage as the late President of the United States:—but the renewed solicitations of my friends prompts me to comply with their requests, confident that your generous liberality will pardon my freedom in thus encroaching on your domestic felicity with a matter so trivial,
          I believe no copy, save the enclosed, is to be found this side the place of its origin; consequently it is valued, and I am induced to expect its return. I purchased it in Vermont; and being personally acquainted with many of the leading characters alluded to in its pages, have added with my pen, the “names,” where initials only were introduced. This was done for the more convenient reference of strangers, through whose hands it has so often passed and repassed, as to be almost worn out.—The matter of which it treats, will perhaps never be forgotten.—Pity for the unfortunate subjects, will induce me to lay it aside for the present after its return.
          It is a source of peculiar pleasure to me to learn your health is so far re-established; and warrants a hope that your valuable life will be preserved to us yet many years.
          With the highest respect and consideration.
          
            I have the honor to be, Sir, Your most ob. servant,
            Th: Fillebrown. Jr. Clk. Navy Dept
          
        